Citation Nr: 1415352	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, NOS.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]




ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared at a Travel Board hearing with the undersigned in February 2014.  A transcript is of record.

During the course of the appeal, the evidentiary development has produced evidence showing a psychiatric diagnosis of depression, NOS.  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue, formerly claimed as PTSD, as service connection for an acquired psychiatric disorder, to include PTSD and depression, NOS, to address all possible psychiatric disorders, not simply "PTSD".

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  By a June 2007 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the June 2007 rating decision contains a diagnosis of PTSD by a VA psychiatrist. 

3.  Competent evidence of record is at least in relative equipoise as to whether the Veteran's PTSD is related to in-service personal assaults.    


CONCLUSIONS OF LAW

1.  The June 2007 RO decision denying entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the June 2007 rating decision to reopen the Veteran's claims for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, NOS, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for PTSD was denied in June 2007 because the evidence did not show a diagnosis of PTSD.  Since June 2007, however, the Veteran submitted a letter containing a diagnosis of PTSD from VA treating psychiatrist "Dr. T.K."

Therefore, the additional evidence received since the June 2007 rating decision has not been previously submitted to VA and contains a diagnosis of PTSD.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  As a result, the evidence is new and material and the claim for entitlement to service connection for PTSD must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

The Veteran seeks service connection for PTSD, and she has identified three different stressor events.  First, the Veteran has asserted that she experienced fear of hostile military activity while serving in Iraq, describing an incident in which her convey became lost in the desert.  Second, she has claimed in-service personal assaults.  Specifically, she stated she was sexually assaulted by a supervisor while working at a weather station.  She also testified she was physically abused by her ex-husband during active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a)(2013).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined, as here, that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.
The Veteran's PTSD claim also involves allegations of in-service personal assault.  
Because of the personal and sensitive nature of a personal assault, many incidents are not officially reported.  This creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  Therefore, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members or clergy.  38 C.F.R. § 3.304 (f).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to the Veteran's claim of fear of hostile military or terrorist activity, in post-deployment health assessments from June 2003 and March 2004, the Veteran indicated she had not seen anyone wounded, killed, or dead during the deployments and that she had not engaged in direct combat where she discharged her weapon.   Moreover, the Veteran indicated that she did not ever feel that she was in great danger of being killed, and she denied the development of any medical problems during both deployments.  

However, the Veteran did receive mental health treatment during service.  Specifically, the record reflects treatment with the Family Advocacy Program at Lakenheath Air Force Base.  For example, a record dated September 4, 2004 notes emotional abuse.  A September 2004 medical record also documented the Veteran's description of a physical altercation with her spouse and included treatment for a scratch to the right side of the Veteran's face.  Moreover, in an April 2005 report of medical assessment, the Veteran indicated that since her last physical examination, she had been treated for several conditions, including "physical abuse." 

After separation from service, as described above, the Veteran submitted documentation from VA physiatrist Dr. T.K. which indicated the Veteran was first seen in April 2006 and diagnosed with PTSD. Dr. T.K. further stated that the Veteran's symptoms were "secondary to traumatic events that occurred during her period of service."  Because Dr. T.K. did not clarify precisely what traumatic events to which he was referring and because he provided no rationale for his opinion, the probative value of the document is lowered.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also in April 2010, the Veteran submitted a letter from licensed clinical social worker, "A.W."  A.W. reported treating the Veteran since June 2007 for "PTSD related to an incident involving a superior in the military and also related to combat experiences . . .  in Iraq."  Although A.W. identified two in-service stressor events, she too did not provide any rationale for her opinion, which lowers its probative value.  See Nieves -Rodriguez, 22 Vet. App.  at 295.

However, in a letter dated May 2010, the Veteran's sister stated that the Veteran's behavior changed after returning from service.  She stated that the Veteran made poor life choices and had become disconnected, depressed, and isolated.  

In a September 2010 VA examination, the Veteran indicated she felt her life was threatened when she was in Iraq.  She also described being physically abused by her husband and indicated she was abused as a child.  The examiner concluded that he had insufficient information to attribute the Veteran's PTSD symptoms to experiences she had in the military.  

In an October 2010 statement, the Veteran's former in-service colleague from the weather station reported that she "personally witnessed" the Veteran being inappropriately touched one morning by their supervisor.  She stated that she encouraged the Veteran to report the incident, but the Veteran expressed she feared retaliation too much to make such a report. 

In a January 2013 PTSD examination, the Veteran again reported unwanted sexual advances by her supervisor, physical abuse as a child and adult, and stressful job responsibilities in that a mistake in weather forecasting could result in the death of fellow soldiers.  

After reviewing the claims file and providing an in-depth interview of the Veteran, the examiner diagnosed the Veteran with PTSD, finding no other mental health disorders.  The examiner explained that the Veteran's service treatment records were silent for any complaints or treatment related to alleged sexual trauma, and there were no "markers suggestive of decline or change in performance."  However, the examiner noted that reports of childhood physical abuse and abusive partner relationships were documented throughout the record and were "more likely than not the etiology of the Veteran's current symptoms."   Therefore, while the examiner did not link the Veteran's symptoms to the claimed in-service sexual assault, he did relate her symptoms to domestic abuse that has been shown to have occurred during service.  The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the January 2013 VA medical opinion is therefore probative.  See Nieves -Rodriguez, 22 Vet. App.  at 295.

Most recently, in February 2014, the Veteran testified at a Travel Board hearing.  She described her deployment to Iraq as a "tense situation."  She explained her fear was intensified by the fact that she was concerned that if something happened to her, her son would be motherless.  With regard to the spousal abuse, she discussed flashbacks and that she felt her entire career was impacted.  With regard to her claim of sexual assault, she described her supervisor as dominating and indicated that she needed his help because she had not yet grown confident in her skill level and the supervisor would only help her if she allowed him to kiss her.  

After affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service treatment records showing she was seen in the Family Advocacy Program, her report of spousal abuse in medical records, and her testimony tend to corroborate her account of in-service spousal abuse.  Moreover, lay statements from the Veteran's former co-worker also corroborate the Veteran's report of sexual abuse when working as a weather forecaster, further bolstering the Veteran's credibility.  Finally, a VA psychiatrist has linked the Veteran's current PTSD symptoms to spousal abuse, which, as described, occurred during service.  Consequently, service connection for an acquired psychiatric disorder, to include PTSD and depression, NOS, is warranted in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, a Veterans Law Judge who chairs a hearing must fulfill duties specified at 38 C.F.R. 3.103(c)(2) (2013).  In this case, the Board is granting the benefit sought by the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify, the duty to assist, or the duties under 38 C.F.R. 3.103(c)(2), such error was harmless and will not be further discussed. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, NOS, is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, NOS, is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


